April 14, 1993
                      [NOT FOR PUBLICATION]
                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                           

No. 92-2156

                         DAVID FRANKINA,

                      Plaintiff, Appellant,

                                v.

                  FIRST NATIONAL BANK OF BOSTON,

                       Defendant, Appellee.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Andrew A. Caffrey, Senior U.S. District Judge]
                                                          

                                           

                              Before

                       Selya, Circuit Judge,
                                           

                  Bownes, Senior Circuit Judge,
                                              

                     and Cyr, Circuit Judge.
                                           

   Denise M. Leydon with whom Weston, Patrick, Willard & Redding was
                                                                
on brief for appellant.
   Richard P.  Ward with whom Robert B. Gordon and Ropes & Gray were
                                                               
on brief for appellee.

                                           

                                           

          Per Curiam.  The First National Bank of Boston ("Bank")
          Per Curiam.
                    

terminated the employment of appellant David Frankina pursuant to

a reduction in force.   Frankina sued the Bank,  asserting claims

for age discrimination, in violation of the Age Discrimination in

Employment Act  ("ADEA"), 29 U.S.C.    621-34,  and the Massachu-

setts Fair  Employment Practices  Act, Mass.  Gen.  L. ch.  151B;

breach of an alleged  lifetime-employment contract; and breach of

an alleged  preferential-rehiring agreement.  The  district court

granted summary judgment.  We affirm.

                                I

                            BACKGROUND
                                      

          We  relate the  facts in  the light  most favorable  to

appellant.  See  Newport Plaza Assoc.  v. Durfee Attleboro  Bank,
                                                                

     F.2d    ,      (1st Cir. 1993),  No. 92-1444, slip  op. at 6

(1st Cir. Feb. 16, 1993).  In 1962,  Herb Ericson, a Bank person-

nel  officer,  hired David  Frankina  as  a Security-Cage  Clerk.

Ericson represented  that  Frankina would  have  a job  for  life

unless he committed  a criminal  act against the  Bank.   Ericson

also told Frankina that  the Bank had never laid  off an employee

in its 200-year history.  Throughout his twenty-seven year tenure

with  the  Bank, Frankina  became aware  of  no employee  who was

terminated except for criminal conduct.  

          In 1989,  the Bank launched a  large-scale reduction in

its work force due to mounting losses in its Treasury and Banking

Services operation.  The  Bank completely reorganized the Banking

Services component of the department, reconfiguring approximately

252 operational functions into approximately 135 functions.  As a

result,  119 positions  were  eliminated.   Thomas Keane,  Senior

Operations Manager  of  the Capital  Asset  Services  Department,

determined  that it was necessary  to eliminate two  of the seven

positions in the Control Unit to eliminate functional redundancy.

          After  reviewing  recent  employee performance  evalua-

tions, and  based  on his  personal  knowledge of  employee  work

habits, Keane selected two  Control Unit employees for dismissal:

a thirty-five year  old, and Frankina,  then forty-seven.   Keane

concluded  that the  thirty-five  year old  lacked the  necessary

skills  and had the least  experience, and that  Frankina was the

least  qualified employee in the Unit.  Keane found that Frankina

had  relatively  poor  work  habits,  experienced  difficulty  in

completing assigned  tasks, and was least  well-suited to perform

the  work duties in the  reconfigured organization.   Four of the

five Control Unit  employees who were retained were  younger than

Frankina.1

          On May 19, 1989, Keane  and Gerard Demone, Senior Human

Resources Manager, met with Frankina to inform him of the layoff,

describe  the  severance  benefits, and  offer  professional job-

search assistance.   Demone  told Frankina that  job applications

from laid-off employees would  be given preferential treatment in

                    

     1One retained employee was forty-nine  years old at the time
of the reorganization, two  were forty-one, one was thirty-seven,
and one  was thirty-one.   Frankina suggests that  the forty-nine
year  old was  not  similarly situated  because  he served  in  a
managerial capacity.

                                4

the  Bank's hiring  process.   Frankina subsequently  applied for

more than fifty positions with the Bank.

                                II

                            DISCUSSION
                                      

          A  virtual "carbon  copy" suit  was brought  by another

former  Bank employee in Goldman  v. First Nat'l  Bank of Boston,
                                                                

     F.2d      (1st Cir.  1993), No.  92-1773 (1st  Cir. Feb. 12,

1993).   Thus, we rely  extensively on our  Goldman analysis.  In
                                                   

Goldman, we  defined the applicable summary  judgment standard as

follows:

               We review a grant of summary judgment de
                                                       
          novo, employing the  same criteria  incumbent
              
          upon  the  district court  in  the  first in-
          stance.   Pedraza v. Shell Oil  Co., 942 F.2d
                                             
          48, 50  (1st  Cir. 1991),  cert. denied,     
                                                 
          U.S.     , 112  S. Ct.  993 (1992).   Summary
          judgment  is  appropriate  where the  record,
          including the pleadings, depositions, answers
          to interrogatories, admissions  on file,  and
          affidavits,  viewed in the  light most favor-
          able to the nonmoving party, reveals no genu-
          ine issue  as to  any material fact,  and the
          moving  party is  entitled to  judgment as  a
          matter of law.   See Fed.  R. Civ. P.  56(c);
                              
          Canal  Ins. Co.  v. Benner,  980 F.2d  23, 25
                                    
          (1st  Cir. 1992); see also Mesnick v. General
                                                       
          Elec. Co., 950 F.2d 816, 822 (1st Cir. 1991),
                   
          cert. denied,      U.S.    , 112  S. Ct. 2965
                      
          (1992).   The nonmoving  party "may  not rest
          upon the  mere allegations or denials  of the
          . . .  pleadings, but  . . .  must set  forth
          specific facts showing that  there is a genu-
          ine issue for trial."  Fed. R. Civ. P. 56(e).
          See Anderson v. Liberty Lobby, Inc., 477 U.S.
                                             
          242,  248 (1986).   There  is  no trialworthy
          issue unless there  is enough competent  evi-
          dence to  enable a  finding favorable  to the
          nonmoving party.   Id. at  249 (citing  First
                                                       
          Nat'l Bank of Arizona  v. Cities Service Co.,
                                                      

                                5

          391  U.S. 253,  288-89  (1968)).    Moreover,
          "[e]ven in cases  where elusive concepts such
          as  motive or  intent are  at issue,  summary
          judgment  may be appropriate if the nonmoving
          party  rests  merely upon  conclusory allega-
          tions, improbable inferences, and unsupported
          speculation."  Medina-Munoz v.  R.J. Reynolds
                                                       
          Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990).
                     

Goldman, slip op. at 4-5.
       

A.   Age Discrimination Claims
                              

          Frankina maintains  that he adduced enough  evidence to

generate a trialworthy issue as to whether the termination of his

employment was  motivated by age discrimination,  and argues that

the  district court impermissibly  weighed the competing evidence

rather than viewing it in the light most favorable to him.

     1.  The Burden-Shifting Paradigm
                                     

          The plaintiff bears the ultimate burden of proving that

his age was the  determinative factor in his discharge.   Mesnick
                                                                 

v. General Electric Co., 950 F.2d 816, 823 (1st Cir. 1991), cert.
                                                                

denied,      U.S.    ,  112 S. Ct.  2965 (1992).   "Absent direct
      

evidence  of  age  discrimination,  the  familiar burden-shifting

framework established  in [McDonnell  Douglas] comes  into play."
                                             

Goldman,  slip op. at 6.   See McDonnell  Douglas Corp. v. Green,
                                                                

411 U.S. 792, 802-05 (1973).  As we explained in Goldman:
                                                        

          First, the plaintiff must make a prima  facie
          showing of discrimination;  that is,  [Frank-
          ina]  must  demonstrate that  he  (1) was  at
          least forty years of age, (2) met the employ-
          er's legitimate job performance expectations,
          (3)  experienced  adverse employment  action,
          and (4) was replaced by a person with roughly
          equivalent job qualifications.   A  plaintiff
          whose employment was terminated in the course

                                6

          of a reduction in  force need not demonstrate
          that he  was replaced, but may  show that the
                               
          employer did not treat  age neutrally or that
          younger  persons  were retained  in  the same
          position.

               Establishment  of  the prima  facie case
          creates a  presumption that the  employer un-
          lawfully discriminated  against the employee,
          and the  burden of  production shifts  to the
          defendant-employer to articulate some legiti-
          mate, nondiscriminatory reason  for the  ter-
          mination.  The  burden of persuasion  remains
          with the plaintiff-employee at all times.

               The presumption of unlawful age discrim-
          ination generated by the plaintiff-employee's
          prima  facie   showing  dissipates,  however,
          provided  the employer sustains its burden of
          production; the  plaintiff-employee must then
          demonstrate that the proffered reason for the
          adverse employment action  was simply a  pre-
          text for  age discrimination.   The plaintiff
          must do  more than cast doubt  on the employ-
          er's justification for the challenged action;
          there must be a sufficient  showing that dis-
          criminatory  animus   motivated  the  action.
          Direct or indirect evidence of discriminatory
          motive may  do, but  the evidence as  a whole
          must be  sufficient  for a  reasonable  fact-
          finder  to infer that the employer's decision
          was motivated by age animus.

               Under First Circuit caselaw,  the plain-
          tiff-employee  must  adduce minimally  suffi-
          cient evidence of pretext  and discriminatory
                                        
          animus.  A showing that the employer's justi-
          fication  was not  the actual  motive may  be
          enough if the facts and circumstances raise a
          reasonable  inference of  age discrimination.
          Nevertheless,  the plaintiff-employee  cannot
          avert  summary judgment if  the record is de-
          void  of  [both]  direct  and  circumstantial
                                       
          evidence of discriminatory animus on the part
          of the employer.

Goldman, slip  op. at 6-8 (internal citations and quotation marks
       

omitted).

                                7

          It is not disputed that Frankina made out a prima facie

age discrimination claim, nor that the Bank articulated a nondis-

criminatory motive for Frankina's dismissal,  i.e., that economic
                                                  

considerations necessitated a reduction in force and Frankina was

the  "least  qualified employee"  in his  unit.   The  dispute on

appeal  centers  on  the third  stage  of  the  McDonnell Douglas
                                                                 

analysis.  The district court acknowledged that Frankina present-

ed some evidence to counter the Bank's characterization of him as

a poor performer, but  ruled that Frankina presented insufficient

evidence of pretext and  discriminatory animus.  Accordingly, the

Bank was awarded summary judgment on Frankina's state and federal

age-discrimination claims.2

                    

     2The complaint  alleged parallel  claims under the  ADEA and
its  Massachusetts  counterpart,  Mass.  Gen. L.  ch.  151B.   On
appeal, Frankina  asserts for  the first time  that Massachusetts
applies  a less onerous standard of proof to claims brought under
the Massachusetts statute than this court applies to ADEA claims,
see infra  note 4,  and that  his state  claim therefore  must be
         
addressed  separately.   However,  Frankina  did not  distinguish
these claims  in  his opposition  to  summary judgment,  and  the
district  court analyzed  them  collectively,  noting  only  that
"courts apply the same analysis  to state and federal discrimina-
tion  claims."   We decline  to address  this newfound  claim, as
"theories  not raised  squarely in the  district court  cannot be
surfaced for the first  time on appeal."  McCoy  v. Massachusetts
                                                                 
Inst.  of  Technology, 950  F.2d 13,  22  (1st Cir.  1991), cert.
                                                                 
denied,     U.S.    , 112 S. Ct. 1939 (1992);   see also Poliquin
                                                                 
v. Garden Way,  Inc.,     F.2d     (1st Cir. 1993), Nos. 92-1115,
                    
92-1116, slip op. at 8 (1st  Cir. Mar. 24, 1993) (explaining that
in the "winnowing process" of litigation, the raise-or-waive rule
enables  courts to  "narrow what  remains to  be decided[;]  [i]f
lawyers could pursue on appeal issues not  properly raised below,
there would  be little incentive to  get it right  the first time
and no end of  retrials").  Although the raise-or-waive  rule may
be relaxed in an  exceptional case when a miscarriage  of justice
would otherwise result, see  Johnston v. Holiday Inns,  Inc., 595
                                                            
F.2d 890, 894  (1st Cir. 1979)  (quoting Dobb v. Baker,  505 F.2d
                                                      
1041,  1044 (1st Cir. 1974)), our holding that Frankina failed to
adduce  sufficient evidence  of pretext,  see infra  Part II.A.2,
                                                   

                                8

                    

would  make summary judgment  proper even under  the less onerous
standard of proof urged by Frankina.

                                9

     2.  Evidence of Pretext
                            

          "In  assessing pretext,  [our]  'focus must  be on  the

perception of  the decisionmaker,' that is,  whether the employer
                                                                 

believed its stated reason to be credible."  Mesnick, 950 F.2d at
                                                    

824 (quoting Gray v. New  England Tel. & Tel. Co., 792  F.2d 251,
                                                 

256 (1st Cir. 1986)) (emphasis added).  Frankina does not dispute

that economic considerations necessitated  a reduction in  force,

but  argues that  he produced  sufficient  evidence to  rebut the

Bank's contention that he was the least qualified employee in his

unit.

          Frankina produced ample evidence  that the Bank did not

consider his  work performance unsatisfactory  in absolute terms:

he was given merit salary increases on a regular basis throughout

his tenure;  none of  his performance evaluations  indicated that

his  job performance  was unacceptable;  his overall  performance

rating in  1986 was "outstanding," the  highest rating available;

and he  received no  warnings relating to  his work  performance.

The  Bank's justification for  Frankina's discharge, however, was

not that his performance was unsatisfactory in an absolute sense,

but that he was the least qualified employee in the Control Unit.
                                   

Thus, refutation of the  Bank's proffered justification  required

evidence  permitting a trier of  fact reasonably to conclude that

Frankina's abilities and qualifications were equal or superior to

employees  who  were retained.   Goldman,  slip  op. at  10.   As
                                        

                                10

Frankina made no such evidentiary showing in the district  court,

he failed to demonstrate a trialworthy issue.3

     3.  Evidence of Age Animus
                               

          "Evidence of age animus need not be of the 'smoking gun

variety,'  but the  totality of the  circumstances must  permit a

reasonable inference that  the employer's  justification for  the

challenged  action was a pretext for  age discrimination."  Gold-
                                                                 

man, slip op. at 11 (quoting Connell v. Bank of  Boston, 924 F.2d
                                                       

1169, 1175  (1st Cir.), cert.  denied,     U.S.     , 111 S.  Ct.
                                     

2828  (1991)).    Frankina contends  that  an  inference  of dis-

criminatory  animus on  the  part of  the  Bank arises  from  the

following evidence:  Frankina and six other former Bank employees

dismissed  pursuant to  the reduction  in force  were the  oldest

employees and had the longest service records in their respective

units;  the termination  of  older, more  costly employees  would

optimize the  cost reductions  achieved through the  reduction in

force; of the 119 terminated employees, 41% were over forty years

of  age, but  only 24%  of those  subsequently rehired  were over

forty; under  a new  retirement plan  introduced  in 1989,  which

required the Bank  annually to  contribute a  percentage of  each

employee's salary to a "Cash Balance" account, the Bank deposited

a decreasing percentage of salary to an employee's account as the

employee reached the  upper service brackets;  and the Bank  dis-

                    

     3Although Frankina  argues  on appeal  that his  performance
evaluations  in 1987  and  1988 were  equivalent  to those  of  a
younger colleague  who was  retained, he waived  the argument  by
failing to raise it below.  See supra note 2.  
                                     

                                11

banded  the  "Quarter  Century  Club,"  a  Bank-sponsored  social

organization  for employees  with  twenty-five years  or more  of

service.

          We  considered the identical  evidence in  Goldman, and
                                                            

concluded that:

          at best the record  reveals that a small num-
          ber of those discharged were  among the older
          employees in their respective units, that the
          Bank implemented a new pension plan which has
          in no measure been  shown to have been disad-
          vantageous to older  employees, and that  the
          Bank  stopped  funding  the  Quarter  Century
          Club.   The gap between this  evidence and an
          inference of age discrimination could only be
          bridged by impermissible inference.

Id. at  15-16.  We reach  the same conclusion here,  based on the
   

grounds detailed  in Goldman.  See id. at 11-16.  As the evidence
                                      

presented  in the  district court  was insufficient  to enable  a

factfinder reasonably to conclude that the articulated reason for

Frankina's termination was pretextual or that his termination was

motivated  by age animus, we affirm the grant of summary judgment

on the age discrimination claims.4 

B.  Breach of Lifetime Employment Contract
                                          

          Next, Frankina argues that summary judgment was improp-

er on his  claim for  breach of a  lifetime employment  contract.

The  district  court found  that  Frankina failed  to  generate a

                    

     4Frankina argues  that our cases place a more onerous burden
on an ADEA plaintiff than that envisioned by the Supreme Court in
McDonnell Douglas and  Texas Dep't of  Community Affairs v.  Bur-
                                                                 
dine, 450  U.S. 248  (1981).   As  we rejected  this argument  in
    
Goldman, we do not  discuss it here.  See Goldman,  slip op. at 8
                                                 
n.4.

                                12

trialworthy  issue as  to whether the  person who  hired Frankina

possessed  actual or  apparent authority  to bind  the Bank  to a

lifetime employment contract.  We agree.

          Frankina  maintains  that Bank  personnel  officer Herb

Ericson offered him lifetime  employment by representing that the

Bank had never laid off employees and that Frankina  would have a

job for life unless he committed a criminal act against the Bank.

Moreover,  he  argues, the  concept  of  lifetime employment  was

reinforced throughout his tenure at the Bank as he never  knew of

an  employee being  dismissed except for  criminal conduct.   For

present purposes,  we  assume, without  deciding, that  Ericson's

representations were  sufficient to  impart an offer  of lifetime

employment to Frankina.

          As we stated in Goldman, however:
                                 

          Under Massachusetts law,  a lifetime  employ-
          ment contract cannot be found absent evidence
          that it was made or ratified by an officer or
          agent  with actual  or apparent  authority to
          bind the  employer  to a  lifetime  contract.
          See Rydman  v. Dennison  Mfg. Co., 373  Mass.
                                           
          855, 366 N.E.2d 763 (1977); Porshin  v. Snid-
                                                       
          er, 349  Mass. 653, 654, 212  N.E.2d 216, 217
            
          (1965);  Thalin  v. Friden  Calculating Mach.
                                                       
          Co., 338  Mass. 67,  70, 153 N.E.2d  658, 660
             
          (1958); Simonelli v. Boston Hous.  Auth., 334
                                                  
          Mass.  438,  440-41, 137  N.E.2d  670, 672-73
          (1956).

Id. at 16-17.   As the present  record contains no evidence  that
   

the Bank  invested  Ericson with  actual  authority to  extend  a

binding offer  of lifetime  employment to  anyone,  we need  only

determine whether  Frankina  has demonstrated  a genuine  factual

dispute material to the issue of apparent authority.

                                13

          Apparent authority "results from conduct by the princi-
                                                                 

pal  which causes  a third  person reasonably  to believe  that a
   

particular person . . . has  authority to enter into negotiations

or  to make representations as  his agent."   Hudson v. Massachu-
                                                                 

setts Property Ins. Underwriting Ass'n,  386 Mass. 450, 457,  436
                                      

N.E.2d 155, 159 (1982) (quoting W.A. Seavey, Agency   8D at p. 13
                                                   

(1964))  (emphasis  added);  accord  Goldman,  slip  op.  at  17.
                                            

Apparent  authority  "'cannot  be  established  by  the  putative

agent's  own  words or  conduct,  but  only by  the  principal.'"
                                                              

Sheinkopf  v. Stone, 927 F.2d 1259, 1269 (1st Cir. 1991) (quoting
                   

Sheldon v. First  Fed. Savings &  Loan Ass'n,  566 F.2d 805,  808
                                            

(1st Cir. 1977)) (emphasis added).  Thus, as in Goldman, slip op.
                                                       

at 17, we must examine the record for evidence of  conduct on the

part  of  the Bank  that could  have  led Frankina  reasonably to

believe that Ericson was  authorized to extend an offer  of life-

time employment.  

          "A person appointed to a position with generally recog-

nized functions  may be  found to  possess apparent  authority to

perform  the duties  ordinarily entrusted  to one  occupying that

position."   Id. (citing Restatement (Second) of Agency   27 cmt.
                                                       

a  (1958)).   As  a personnel  officer,  Ericson undoubtedly  had

actual  or  apparent authority  to  hire Bank  employees.   Under

Massachusetts law, however, ordinary  authority to hire is insuf-

ficient to  bind an employer  to a lifetime  employment contract.

Id.  at 18-19 (citing  cases).  Thus, holding  Ericson out as its
   

agent  for general  hiring  purposes did  not constitute  conduct

                                14

warranting  an objectively  reasonable  belief  that Ericson  was

authorized to offer lifetime  employment with the Bank.   See id.
                                                                 

at 19. 

          Under rare circumstances, apparent authority to enter a

lifetime employment contract may be  found where it is  customary

for  a particular  officer or  agent to make  lifetime contracts.

Id.    The Bank  submitted  competent  affidavits attesting  that
   

Ericson had  no actual authority to  bind the Bank to  a lifetime

contract  and that no employee  has a lifetime  contract with the
                              

Bank.   Nonetheless,  Frankina  contends that  an inference  that

lifetime contracts were  commonplace at the Bank  arises from the

"widely discussed fact" that, prior to 1989, no employee had ever

been terminated other  than for criminal  conduct.  Under  Massa-

chusetts law,  however,  "[l]ifetime contracts  are  [considered]

extraordinary  in their  nature and  strong proof is  required to

establish their due formation."   Gregory v. Raytheon  Serv. Co.,
                                                                

27 Mass.  App. Ct. 1170,  1171, 540 N.E.2d  694, 695  (1989); see
                                                                 

Goldman, slip op. at 20.  "Although widespread knowledge that the
       

Bank had never laid  off an employee except for  criminal conduct

might prompt  the legitimate belief  that employment at  the Bank

was relatively  secure, it cannot be  considered competent proof,

let alone 'strong proof,'  that any Bank employee had  a lifetime

employment contract."   Id. (internal citation  omitted).  Absent
                           

evidence  that any  employee     at any  level under  any circum-

stances     had a  lifetime contract with the  Bank, we must con-

                                15

clude that  a rational factfinder could not  reasonably find that

lifetime employment contracts with the Bank were customary.  Id.
                                                                

          Although  Frankina correctly  asserts  that an  agent's

authority to make  binding promises  is a question  of fact,  see
                                                                 

Eastern Renovating Corp.  v. Forhan,  391 F. Supp.  204, 205  (D.
                                   

Mass. 1975); Salem  Bldg. Supply  Co. v. J.B.L.  Constr. Co.,  10
                                                            

Mass. App.  Ct. 360, 365, 407  N.E.2d 1302, 1306  (1980), he pre-

sented  no evidence which would permit a factfinder reasonably to

conclude,  consistent with  Massachusetts law,  that Ericson  had

actual  or  apparent authority  to bind  the  Bank to  a lifetime

employment  contract.   Nor  did  Frankina  adduce evidence  that

anyone  else, with actual or apparent authority to bind the Bank,

subsequently  ratified any unauthorized offer of lifetime employ-

ment.  See Goldman, slip  op. at 20-21.  As no  trialworthy issue
                  

was raised, summary judgment  was proper on the lifetime  employ-

ment claim.5

C.  Breach of Preferential Hiring Contract
                                          

          Finally,  Frankina contends  that there  is a  disputed

issue of material fact as to whether the  Bank breached a promise

to accord preferential treatment to  any reemployment application

he might  file.  Although  the Bank  denies any such  promise, we

assume for present purposes, as did the district court, that such

a  promise was  made.   The district  court  ruled that  any such

                    

     5Accordingly, we  need not  address the claim  that Frankina
changed  his position  in reliance  on  a reasonable  belief that
Ericson had authority to offer lifetime employment.

                                16

promise would have lacked the consideration required to support a

contract  under Massachusetts  law.   Frankina  contends that  he

relied to his  detriment on  the Bank's promise.   He  represents

that, during the  first six  months after he  was discharged,  he

concentrated his  job-search  efforts on  obtaining  reemployment

with the Bank. 

          Under Massachusetts law, a  contract may be based  on a

promise  supported by reliance.   Loranger Constr.  Corp. v. E.F.
                                                                 

Hauserman  Co., 376 Mass. 757, 760-61, 384 N.E.2d 176, 179 (1978)
              

("When a promise is enforceable in whole or in part  by virtue of

reliance, it is a 'contract', and it is enforceable pursuant to a

'traditional contract  theory' antedating the  modern doctrine of

consideration").   However, "'the promisee must  actually rely on

the promise,' and  'the reliance  must have been  induced by  the

promise.'"  Cambridgeport Sav.  Bank v. Boersner, 413 Mass.  432,
                                                

442  n.13, 597 N.E.2d 1017, 1023 n.13 (1992) (quoting E.A. Farns-

worth,  Contracts   2.19 at 95-96 (1982)).  Frankina presented no
                 

competent evidence that he relied on the alleged promise.

          Although Frankina's affidavit  represents that he  con-

centrated his  job-search efforts, for  the first six  months, on

obtaining reemployment with the Bank, this ambiguous statement is

contradicted  by  his  deposition  testimony.6    On  deposition,

                    

     6The affidavit  allows that  Frankina  "made other  attempts
outside the Bank during that time, [but that his] focus for those
first six months was on  getting back into the Bank."   We cannot
credit, as competent evidence of detrimental reliance, Frankina's
vague and  conclusory statement  that he "concentrated"  and "fo-
cused" his  efforts on obtaining reemployment.   See Medina-Munoz
                                                                 
v. R.J.  Reynolds Tobacco  Co., 896  F.2d 5,  8  (1st Cir.  1990)
                              

                                17

Frankina  testified that  he diligently  pursued employment  both

inside  and outside the Bank "from the day [he] was let go to the

present," that  he  was not  at any  time less  than diligent  in

looking  for work either inside or outside the Bank, that between

May 1989  and May 1990 he applied to over 200 employers, and that

he  applied for  jobs  all over  the  United States  and  Canada.

Viewed  in  the context  of the  immediate and  comprehensive job

search he  described at  deposition, the vague  representation in

Frankina's  affidavit     that  during the  first  six months  he

"focused" and "concentrated" on getting reemployed by the Bank   

was insufficient to generate a trialworthy issue on the detrimen-

tal reliance  claim.  See  Medina-Munoz v. R.J.  Reynolds Tobacco
                                                                 

Co., 896  F.2d 5, 8 (1st  Cir. 1990); see also  Babrocky v. Jewel
                                                                 

Food Co., 773 F.2d 857, 861-62 (7th Cir. 1985) (material issue of
        

fact cannot be demonstrated by submitting affidavit contradicting

sworn deposition  testimony); Foster v. Arcata  Assoc., Inc., 772
                                                            

F.2d  1453, 1462  (9th Cir.  1985), cert.  denied, 475  U.S. 1048
                                                 

(1986) (same);  S. G. Supply Co. v. Greenwood Int'l, Inc., 769 F.
                                                         

Supp. 1430 (N.D. Ill. 1991) (same); Lowery v. Airco, Inc., 725 F.
                                                         

Supp. 82,  85-86 (D.  Mass. 1989)  (same).   Accordingly, summary

judgment  on the claim for  breach of a  preferential hiring con-

tract was proper.

          Affirmed; no costs to either party.
                                            

                    

(summary judgment  not  forestalled by  "conclusory  allegations,
improbable inferences, and unsupported speculation").  

                                18